Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 recite the limitations a back-diffusion barrier layer formed on the buffer layer, wherein a chemical
composition of the back diffusion barrier layer is AlxInyGa1-x-yN, and 0≤x≤1 and 0≤y ≤1, a lattice constant of the back diffusion barrier layer is between 2.9 A and 3.5 A, the back diffusion barrier layer is composed of a plurality of regions in a thickness direction, an aluminum (Al) content and an indium (In) content of the back diffusion barrier layer are changed stepwise or gradually changed stepwise along the thickness direction, the aluminum content and the indium content of the back diffusion barrier layer increase or decrease in a single direction parallel to the thickness direction, the back diffusion barrier layer further comprises a carbon, and a carbon concentration is changed stepwise or gradually changed stepwise along the thickness direction. The closest prior art references US 9768258 (Prechtl et al) and US 20190221648 (Liu et al) do not disclose the aluminum content and the indium content of the back-diffusion barrier layer increase or decrease in a single direction parallel to the thickness direction either alone or in combination with the other limitations as set forth in the claims. Claims 2-6 and 8-16 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/11/22